Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-4, filed January 25th, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horn et al. (US 10844726).
Regarding Applicants arguments on pages 2-3, Examiner appreciates Applicants response but respectfully disagrees that Carter fails to teach the limitation that the first thickness of one airfoil is space apart from the first thickness of the another airfoil, as previously stated in the final office action dated September 22nd, 2020.
However, with regards to Applicants arguments on page 3, Examiner agrees with Applicant that the first thickness of Carter does not extend around each of the pressure side, suction side, leading edge, and trailing edge of the airfoil as claimed due to the fact that Examiner is interpreting part of the first thickness to be comprised of part of the indentation 64, which does not extend around the leading and trailing edges. Therefore, the rejection of Claim 1 in view of Carter is withdrawn.
Upon further consideration, a new grounds of rejection is made in view of Horn et al.; see below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horn et al. (US 10844726).
Regarding Claim 1, Horn et al. discloses an integrally bladed rotor for a gas turbine engine comprising: a rotor portion with an outer periphery (Col. 13, lines 10-15,25-29; Fig. 1 #26 – radial inner endwall of rotor body #12 forms outer periphery); at least two airfoils extending radially from the outer periphery, each of the at least two airfoils including a suction side and a pressure side extending between a leading edge and a trailing edge, and an airfoil thickness between the pressure side and suction side (Fig. 1 #18); a first thickness around each of the pressure side, suction side, leading edge, and trailing edge of both of the at least two airfoils in addition to the airfoil thickness (Col. 13, lines 32-39; Fig. 1 #28 – crack-affecting device as first thickness), the first thickness extends radially from the outer periphery defining a crack propagation boundary (Col. 13, lines 39-51, 61-66; Fig. 2), wherein within a space between the at least two airfoils the first thickness for one of the at least two airfoils is spaced apart from the first thickness for the other of the at least two airfoils (Fig. 1).
Regarding Claim 2, Horn et al. discloses all the limitations of Claim 1 above. Horn et al. further discloses wherein the first thickness comprises a first fillet between the outer periphery and a corresponding one of the at least two airfoils and further including a second fillet radially outward from the first fillet (Col. 13, lines 56-63; Fig. 2 - #28b as first fillet, #28a as second fillet), wherein the second fillet has a second radius smaller than the first radius (Fig. 2).
Regarding Claim 3, Horn et al. discloses all the limitations of Claim 2 above. Horn et al. further discloses wherein the first fillet extends radially from the outer periphery a first distance to an interface and the second fillet begins at the interface (Fig. 2 #28b – first fillet extends to transition region #28c as interface; second fillet #28a begins at transition region).
Regarding Claim 4, Horn et al. discloses all the limitations of Claim 3 above. Horn et al. further discloses wherein the interface is spaced apart from the suction side and pressure side of the corresponding one of the at least two airfoils a first width (Fig. 2 #28c – transition region as interface).
Regarding Claim 5, Horn et al. discloses all the limitations of Claim 4 above. Horn et al. further discloses wherein the second fillet extends from the interface to one of the pressure side and suction side of a corresponding one of the at least two airfoils (Fig. 2 #28a – second fillet).
 wherein the first distance comprises a smooth transition from the outer periphery to the interface (Fig. 2 #28b – first fillet is smooth along first distance from outer periphery to interface #28c).
Regarding Claim 15, Horn et al. discloses a method of fabricating an integrally bladed rotor for a gas turbine engine comprising: forming a rotor portion with an outer periphery (Col. 13, lines 10-15,25-29; Fig. 1 #26 – radial inner endwall of rotor body #12 forms outer periphery); forming at least two airfoils to each extend radially from the outer periphery and to each include a suction side and a pressure side extending between a leading edge and a trailing edge, and an airfoil thickness between the pressure side and the suction side (Fig. 1 #18); and forming a first thickness around each of the pressure side, suction side, leading edge and trailing edge of the at least two airfoils in addition to the airfoil thickness such that the first thickness extends radially from the outer periphery to each of the pressure side and suction side of both the at least two airfoils defining a crack propagation boundary, wherein within a space between the at least two airfoils the first thickness for one of the at least two airfoils is spaced apart from the first thickness for the other of the at least two airfoils (Col. 13, lines 32-39, 39-51, 61-66; Fig. 1 #28 – crack-affecting device as first thickness).
With regard to method claim 15, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification 
Regarding Claim 18, Horn et al. discloses all the limitations of Claim 15 above. Horn et al. further discloses wherein forming the first thickness comprises forming a first fillet between the outer periphery of the pressure side and suction side of each of the at least two airfoils to have a first radius and forming a second fillet radially outward from the first fillet to have a second radius smaller than the first radius (Col. 13, lines 56-63; Fig. 2 - #28b as first fillet, #28a as second fillet).
Regarding Claim 19, Horn et al. discloses all the limitations of Claim 18 above. Horn et al. further discloses including forming the first fillet to extend radially from the outer periphery a first distance to an interface and forming the second fillet to begin at the interface (Fig. 2 #28b – first fillet extends to transition region #28c as interface; second fillet #28a begins at transition region).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. in view of Anderson (10502230).
Regarding Claim 20, Horn et al. teaches all the limitations of Claim 2 above.
wherein the first radius is between one third and one half greater than the second radius.
Horn et al. does teach that the differences in radii between the first and second radius effectively separates peripheral and vibrational stresses (Col. 13, lines 61-66). Anderson teaches an integrally bladed rotor with a thickness comprised of a larger first fillet and smaller second fillet, the ratio of the first radius to second radius can be from 1.2:1 to 4:1, in order to minimize the vibratory stress that extends to the rotor hub and reduce crack propagation (Col. 5, lines 43-51). Horn et al. and Anderson are analogous prior art as they both relate to integrally bladed rotors. Therefore, it would have been obvious to a person of ordinary skill in the art to modify Horn et al. to arrive at the claimed ratio of radii, as Anderson teaches that the ratio is a known result effective variable controlling vibratory stresses in fillets and that the conditions of optimizing these stresses are well known. It would have been nothing more than an obvious optimization of the radii of Horn et al. to arrive at the claimed ratio using the teachings of Anderson in order to minimize the vibratory stress and reduce crack propagation (Anderson Col. 5, lines 43-51). (Examiner’s note: when disclosed ranges overlap the claimed ranges a finding of prima facie obviousness is appropriate absent some unexpected result in the non-overlapping portion - see MPEP 2144.05 I).
Regarding Claim 21, Horn et al. teaches all the limitations of Claim 18 above.
However, Horn et al. fails to explicitly teach wherein the first radius is between one third and one half greater than the second radius.
Horn et al. does teach that the differences in radii between the first and second radius effectively separates peripheral and vibrational stresses (Col. 13, lines 61-66). .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trutschel (6478539) and Fukuno et al. (6190128) each teach integrally bladed rotors with root fillets.
Szymanski (20170009587) teaches a method of manufacturing a root fillet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745